DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 11/16/2021 is acknowledged.
Applicant amended claims 1, 5, 6, 9, 19, 21, and 22; and cancelled claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharangpani et al. (US 2018/0090373) (hereafter Sharangpani).
Regarding claim 21, Sharangpani discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) and second regions (portion of 46F vertically not covered by 126 in Fig. 14E) laterally adjacent the first regions; the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E) extending between an upper surface (top surface of 126 in Fig. 14E) and a lower surface (bottom surface of 126 in Fig. 14E) and at least two different metal-containing materials (see 126 and 46F in Fig. 14E; and see paragraphs 0152 and 0140) along said first vertical thickness; the second regions 
a charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) the charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G) being absent (see Fig. 14E, wherein top and bottom surfaces of 126 are contacting with 124 such that the charge-blocking material being absent) from along the upper (top surface of 126 in Fig. 14E) and lower surfaces (bottom surface of 126 in Fig. 14E) of the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E); 
a charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
a dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; and 
a channel material 60 (Fig. 14E) laterally adjacent the dielectric material.  
Regarding claim 22, Sharangpani further discloses memory device of claim 21 further comprising a dielectric-barrier material 22 (Fig. 14E, paragraph 0085) between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) and the charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative 
Regarding claim 23, Sharangpani further discloses memory device of claim 21 wherein the second vertical thickness (see Fig. 14E, wherein the vertical thickness of the portion of 46F vertically not covered by 126 is equal to the vertical thickness of 126 and the portion of 46F vertically covered by 126) is about the same as the first vertical thickness.  
Regarding claim 24, Sharangpani (utilized different elements for first regions and second regions as applied in claim 21 in the above) discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (46F and 126 in Fig. 14E, paragraph 0149) and second regions 124 (Fig. 14E, paragraph 0149) laterally adjacent the first regions; the first regions (46F and 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 46F and 126 in Fig. 14E) extending between an upper surface (top surface of 126 in Fig. 14E) and a lower surface (bottom surface of 126 in Fig. 14E) and at least two different metal-containing materials (see 46F and 126 in Fig. 14E; and see paragraphs 0140 and 0152) along said first vertical thickness; the second regions 124 (Fig. 14E, paragraph 0149) having a second vertical thickness (vertical thickness of 124 in Fig. 14E) and only a single metal-containing material (see paragraph 0138, wherein “titanium nitride”) along said second vertical thickness; 
a charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (46F and 126 in Fig. 14E, paragraph 0149), the charge-blocking 
a charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
a dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
a channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and 
wherein the second vertical thickness (see Fig. 14E, wherein the vertical thickness of 124 is larger than the vertical thickness of 46F and 126) is larger than the first vertical thickness.  
Regarding claim 25, Sharangpani (utilized different elements for first regions and second regions as applied in claim 21 in the above) discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (46F and 126 in Fig. 14E, paragraph 0149) and second regions 124 (Fig. 14E, paragraph 0149) laterally adjacent the first regions; the first regions (46F and 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 46F and 126 in Fig. 14E) extending between an upper surface (top surface of 126 in Fig. 14E) and a lower surface (bottom surface of 126 in Fig. 14E) and at least two different metal-containing materials (see 46F and 126 in Fig. 14E; and see paragraphs 0140 and 0152) along said first vertical thickness; the second regions 124 (Fig. 14E, paragraph 0149) having a second vertical thickness (vertical thickness of 124 in Fig. 14E) and only a single metal-containing material (see paragraph 0138, wherein “titanium nitride”) along said second vertical 
a charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (46F and 126 in Fig. 14E, paragraph 0149), the charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G) being absent (see Fig. 14E, wherein top and bottom surfaces of 126 are contacting with 124 such that the charge-blocking material being absent) from along the upper (top surface of 126 in Fig. 14E) and lower surfaces (bottom surface of 126 in Fig. 14E) of the first regions (46F and 126 in Fig. 14E); 
a charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
a dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
a channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and 
wherein the second regions 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) each include only the single metal-containing material.  
Regarding claim 26, Sharangpani further discloses memory device of claim 25 wherein said single metal-containing material 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten.  
Regarding claim 27, Sharangpani further discloses memory device of claim 26 said single metal-containing material 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) also comprises one or more of boron, carbon, nitrogen, oxygen, germanium and silicon.  
Regarding claim 28, Sharangpani (utilized different elements for first regions and 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (124 and portion of 46F vertically not covered by 126 in Fig. 14E) and second regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) laterally adjacent the first regions; the first regions (124 and portion of 46F vertically not covered by 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 124 and portion of 46F vertically not covered by 126 in Fig. 14E) extending between an upper surface (top surface of 124 in Fig. 14E) and a lower surface (bottom surface of 124 in Fig. 14E) and at least two different metal-containing materials (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0138, wherein 124 is titanium nitride) along said first vertical thickness; the second regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) having a second vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E) and only a single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) along said second vertical thickness; 
a charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (124 and portion of 46F vertically not covered by 126 in Fig. 14E)
the charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G) being absent (see Fig. 14E, wherein top and bottom surfaces of 124 are contacting with 22 such that the charge-blocking material being absent) from along the upper (top surface of 124 in Fig. 14E) and lower surfaces (bottom surface of 124 in Fig. 14E) of the first regions (124 and portion 
a charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material; 
a dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
a channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and
wherein the second regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) each include at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) which are laterally adjacent (see Fig. 14E, wherein 126 is laterally adjacent to the portion of 46F vertically covered by 126) to one another and which are compositionally different (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) from one another.  
Regarding claim 29, Sharangpani further discloses memory device of claim 28 wherein one of said at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) comprises only the single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten), with said single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) consisting of a first metal (see tungsten in paragraphs 0155 and 0139); and wherein another of said at least two portions comprises the first metal (see paragraph 0139, wherein 126 is silicon-doped tungsten) in combination with one or more of silicon, germanium, carbon, nitrogen, oxygen and boron.  
Regarding claim 30, Sharangpani further discloses memory device of claim 28 wherein one of said at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) comprises only the single metal-containing material, with said single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) consisting of tungsten (see tungsten in paragraphs 0155 and 0139); and 
Regarding claim 31, Sharangpani further discloses memory device of claim 30 wherein said other of the at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) is directly against the least two different metal-containing materials (124 and portion of 46F vertically not covered by 126 in Fig. 14E) of the first regions.  
Regarding claim 32, Sharangpani further discloses memory device of claim 31 wherein one of the at least two different metal-containing materials (124 and portion of 46F vertically not covered by 126 in Fig. 14E) of the first regions consists of tungsten (see paragraph 0155, wherein 46F is tungsten).  
Regarding claim 33, Sharangpani further discloses memory device of claim 32 wherein another of the at least two different metal-containing materials 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) of the first regions consists of titanium nitride.  

Allowable Subject Matter
Claims 1-6, 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Sharangpani et al. (US 2018/0090373), discloses each of the conductive rails (portion of 46F vertically not covered by 126 in Fig. 14E) having a uniform composition along its total vertical thickness but fails to disclose each of the conductive rails having at least two portions laterally offset relative to one another, with one of the at least two portions having a first uniform composition along its total vertical thickness, and with another of the at least two portions having a second uniform composition, different from the first uniform composition, along its total vertical thickness. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated assembly, comprising: each of the conductive rails having at least two portions laterally offset relative to 
In addition, a closest prior art, Sharangpani et al. (US 2018/0090373), discloses interfaces between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) of the conductive levels 46 (Fig. 14E) and the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) of the conductive levels are substantially straight vertical interfaces (right surface of portion of 46F vertically not covered by 126 in Fig. 14E) extending along the conductive liner material 126 (Fig. 14E) and the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E) but fails to disclose high-k dielectric material above and below the first regions of the conductive 5M122-7109 MO1.docxlevels and directly against the conductive liner material; wherein the second regions of the conductive levels are directly against the high-k dielectric material along second interfaces; and wherein the second interfaces are substantially straight vertical extensions from the substantially straight vertical interfaces. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated assembly, comprising: high-k dielectric material above and below the first regions of the conductive 5M122-7109 MO1.docxlevels and directly against the conductive liner material; wherein the second regions of the conductive levels are directly against the high-k dielectric material along second interfaces; and wherein the second interfaces are substantially straight vertical extensions from the substantially straight vertical interfaces in combination with other elements of claim 19.

A closest prior art, Sharangpani et al. (US 2018/0090373), discloses an integrated assembly, comprising: a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); and the conductive levels 46 (Fig. 14E) having first regions (126 and portion of 46F 
In addition, a closest prior art, Sharangpani et al. (US 2018/0090373), discloses an integrated assembly, comprising: a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); and the conductive levels 46 (Fig. 14E) having first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149), and having second regions (portion of 46F vertically not covered by 126 in Fig. 14E) laterally adjacent the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E); the first regions comprising a conductive core material (portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) and comprising a conductive liner material 126 (Fig. 14E, paragraph 0149) along upper and lower surfaces of the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E); the conductive liner material 126 (Fig. 14E, paragraph 0140, wherein “silicon, tungsten silicide, ruthenium, and tungsten, including tungsten doped with silicon or boron”) being compositionally different from the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0152, wherein “tungsten”); the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) each having a first vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E) which extends across the conductive liner material 126 (Fig. 14E) and the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E); the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) each comprising a conductive rail (portion of 46F vertically not covered by 126 in Fig. 14E) with a total vertical thickness (vertical thickness of the portion of 46F vertically not covered by 126 in Fig. 14E) at least (see Fig. 14E, wherein the vertical thickness of the portion of 46F vertically not covered by 126 is equal to the vertical thickness of 126 and the portion of 46F vertically covered by 126) about as large as the first vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E); each of the conductive rails 126 (Fig. 14E, paragraph 0140) having a uniform composition along its total 
	
Response to Arguments
1. 	Applicant's arguments filed 11/16/2021 have been fully considered.
2. 	Applicant's arguments with respect to claims 21-33 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813